



2019 PERFORMANCE RESTRICTED STOCK UNITS
GRANT AGREEMENT




To: _________________


By accepting your grant online through the Schwab Equity Award Center, you agree
that these incentives are granted under and governed by the terms and conditions
of the 2010 Long-Term Incentive Plan of BWX Technologies, Inc. (as amended and
restated to date, the “Plan”), and this 2019 Performance Restricted Stock Units
Grant Agreement, which is included in the online acceptance process. A copy of
the Plan and the Prospectus relating to the stock issued under the Plan can be
found at http://equityawardcenter.schwab.com under the “At a Glance/My Company
Info” tab in your Schwab account. The Plan and Prospectus are incorporated by
reference and made a part of the terms and conditions of your award. If you
would like to receive a copy of either the Plan or Prospectus, please contact
Kathy Peres at 980-625-4194 or kaperes@bwxt.com.


******************************************************************************


Effective __________, 2019 (the “Date of Grant”), the Compensation Committee of
the Board of Directors (the “Committee”) of BWX Technologies, Inc. (“BWXT”)
awarded you a grant of performance-based Restricted Stock Units (“Performance
RSUs”) under the Plan. The provisions of the Plan are incorporated herein by
reference and capitalized terms used but not otherwise defined in this Agreement
have the meanings given them in the Plan. For the avoidance of doubt, the
Performance RSUs are not intended to be a Performance-Based Award under the
Plan.


Any reference or definition contained in this Agreement shall, except as
otherwise specified, be construed in accordance with the terms and conditions of
the Plan and all determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on you and your legal representatives and beneficiaries. The term
“BWXT” as used in this Agreement with reference to employment shall include
subsidiaries of BWXT (including unconsolidated joint ventures). Whenever the
words “you” or “your” are used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
beneficiary, estate, or personal representative, to whom any rights under this
Agreement may be transferred by will or by the laws of descent and distribution,
it shall be deemed to include such person.
 
Performance RSUs


1.     Performance RSU Award. You have been awarded ________ performance-based
restricted stock units (the “Initial Performance RSUs”). These Performance RSUs
represent a right to receive Shares, calculated as described below, provided
(and to the extent that) the applicable performance measures and vesting
requirements set forth in this Agreement have been satisfied. No Shares are
awarded or issued to you on the Date of Grant.


2.     Vesting Requirements. Subject to Section 3 of this Agreement (the
“Forfeiture of Performance RSUs” provision), Performance RSUs will become vested
under one of the following circumstances, to the extent the Performance RSUs
have not previously vested or become forfeited:


·
a percentage of the Initial Performance RSUs shall become vested on the third
anniversary of the Date of Grant, provided you are still employed by BWXT (with
the number in which you vest






--------------------------------------------------------------------------------





determined as described in Section 4 of this Agreement (the “Number of
Performance RSUs” provision));
·
if you terminate employment on or after the first anniversary of the Date of
Grant but prior to the third anniversary of the Date of Grant due to Retirement
or an involuntary termination by BWXT without Cause (in each case as defined
below), you will be eligible to vest in a number of Performance RSUs equal to
the product of (a) the number of Performance RSUs that would have vested if you
would have remained in the continuous employ of BWXT until the third anniversary
of the Date of Grant or the occurrence of a Change in Control (whichever occurs
first) multiplied by (b) a fraction, the numerator of which is the number of
calendar days you are employed by BWXT during the Performance Period, and the
denominator of which is the total number of calendar days in the Performance
Period;



·
100% of the Initial Performance RSUs shall become vested prior to the third
anniversary of the Date of Grant on the earliest to occur of: (a) the date of
termination of your employment from BWXT due to death, (b) your Disability, or
(c) the date of a Change in Control; and



·
the Committee may provide for additional vesting under other circumstances, in
its sole discretion.



For purposes of this Agreement, “Retirement” means voluntary termination of
employment with BWXT after attaining (i) at least 60 years of age and (ii) at
least [5] [10] years of service with BWXT (with years of service calculated by
reference from your “adjusted service date,” as determined by the Company).


For purposes of this Agreement, “Cause” means that (a) you are convicted of (i)
a felony or (ii) a misdemeanor involving fraud, dishonesty or moral turpitude,
or (b) you engage in conduct that adversely affects or may reasonably be
expected to adversely affect the business reputation or economic interests of
BWXT, as determined in the sole judgment of the Committee.


3.     Forfeiture of Performance RSUs. Except in connection with a “Retirement”
or a termination without Cause as described in Section 2 above, Performance RSUs
which are not or do not become vested upon your termination of employment for
any reason shall, coincident therewith, be forfeited and be of no force and
effect.


4.     Number of Performance RSUs. Except as otherwise provided in this
Agreement and subject to adjustments permitted by the Plan, the number of
Performance RSUs in which you will vest under this Agreement, if any, will be
determined by multiplying (a) the sum of (i) 0.5 times the vested percentage
applicable to Return on Invested Capital (“ROIC”) plus (ii) 0.5 times the vested
percentage applicable to diluted Earnings Per Share (“EPS”) by (b) the number of
Initial Performance RSUs. The maximum number of Performance RSUs in which you
can vest is 200% of your Initial Performance RSUs and the minimum number of
Performance RSUs in which you can vest is 0% of your Initial Performance RSUs.


The vested percentage applicable to ROIC and EPS will each be determined over
the Performance Period as set forth on Schedule 1 attached hereto and
incorporated by reference herein. For purposes of this Agreement, the
“Performance Period” means the period beginning on January 1, 2019 and ending on
December 31, 2021.


5.     Settlement of Performance RSUs. You (or your beneficiary, if applicable)
will receive one Share for each Performance RSU that vests under this Agreement.
If you have made a permitted deferral election with respect to the Performance
RSUs, then, subject to compliance with Section 409A of the Code (to the extent
applicable), vested Performance RSUs shall be paid to you in accordance with
such deferral election. If you have not made a permitted deferral election with
respect to the Performance RSUs, vested Performance RSUs





--------------------------------------------------------------------------------





shall be paid to you as soon as administratively practicable after the
Performance RSUs vest, but in no event later than the earlier of (a) March 15
following the end of the calendar year in which the Performance RSUs vest and
(b) March 15, 2022 (and in all events within the short-term deferral period for
purposes of Section 409A of the Code).


6.     Dividend, Voting Rights and Other Rights. You shall have no rights of
ownership in the Shares underlying the Performance RSUs and shall have no right
to vote such Shares until the date on which the Shares are transferred to you
pursuant hereto. From and after the Date of Grant and until the earlier of (a)
the time when the Performance RSUs become vested and are paid in accordance with
Section 5 hereof or (b) the time when your right to receive Shares in payment of
the Performance RSUs is forfeited in accordance with Section 3 hereof, on the
date that BWX Technologies, Inc. pays a cash dividend (if any) to holders of
Shares generally, you shall be credited with cash per Performance RSU equal to
the amount of such dividend. Any amounts credited pursuant to the immediately
preceding sentence shall be subject to the same applicable terms and conditions
(including vesting, payment and forfeitability) as apply to the Performance RSUs
based on which the dividend equivalents were credited, and such amounts shall be
paid in cash at the same time as the Performance RSUs to which they relate.
Taxes


7.     Liability for Tax-Related Items. Regardless of any action BWXT or your
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, or other tax-related withholding (“Tax-Related Items”),
you acknowledge and agree that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility and that BWXT and/or the
Employer (i) make no representations nor undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of this grant of Performance
RSUs, including the grant and vesting of Performance RSUs, subsequent delivery
of Shares or the subsequent sale of any Shares acquired pursuant to such
Performance RSUs and receipt of any dividend equivalent payments (if any) and
(ii) do not commit to structure the terms or any aspect of this grant of
Performance RSUs to reduce or eliminate your liability for Tax-Related Items.
Prior to the taxable or tax withholding event, as applicable, you shall pay, or
make adequate arrangements satisfactory to BWXT or to the Employer to satisfy
all Tax-Related Items. In this regard, you authorize BWXT or Employer to
withhold all applicable Tax-Related Items legally payable by you, and unless
determined otherwise by the Committee, BWXT or Employer will withhold a number
of Shares otherwise deliverable equal to the minimum statutory withholding
amount to satisfy such liability. If the obligation for Tax-Related Items is
satisfied by withholding a number of Shares as described herein, you understand
that you will be deemed to have been issued the full number of Shares subject to
the settled Performance RSUs, notwithstanding that a number of Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
the settlement of the Performance RSUs.


Transferability


8.     Non-Transferability. Performance RSUs granted hereunder are
non-transferable other than by will or by the laws of descent and distribution
or pursuant to a qualified domestic relations order.


Clawback Provisions


9.     Recovery of Performance RSUs.  In the event that BWXT is required to
prepare an accounting restatement due to the material noncompliance of BWXT with
any financial reporting requirement under the U.S. federal securities laws as a
result of fraud (a “Restatement”) and the Board reasonably determines that you
knowingly engaged in the fraud, BWXT will have the right to recover the
Performance RSUs granted during the three-year period preceding the date on
which the Board or BWXT, as applicable, determines it is required to prepare the
Restatement (the “Three-Year Period”), or vested in whole or in part during the





--------------------------------------------------------------------------------





Three-Year Period, to the extent of any excess of what would have been granted
to or would have vested for you under the Restatement.


10.    Recovery Process.  In the event a Restatement is required, the Board,
based upon a recommendation by the Committee, will (a) review the Performance
RSUs either granted or vested in whole or in part during the Three-Year Period
and (b) in accordance with the provisions of this Agreement and the Plan, will
take reasonable action to seek recovery of the amount of such Performance RSUs
in excess of what would have been granted to or would have vested for you under
the Restatement (but in no event more than the total amount of such Performance
RSUs), as such excess amount is reasonably determined by the Board in its sole
discretion, in compliance with Section 409A of the Code.  There shall be no
duplication of recovery under Article 19 of the Plan and any of 15 U.S.C.
Section 7243 (Section 304 of The Sarbanes-Oxley Act of 2002) and Section 10D of
the Exchange Act. Notwithstanding anything in this Agreement to the contrary,
you acknowledge and agree that this Agreement and the award described herein
(and any settlement thereof) are subject to the terms and conditions of the
Company’s clawback policy (if any) as may be in effect from time to time
specifically to implement Section 10D of the Exchange Act, and any applicable
rules or regulations promulgated thereunder (including applicable rules and
regulations of any national securities exchange on which the Shares may be
traded) (the “Compensation Recovery Policy”), and that Sections 9 and 10 of this
Agreement shall be deemed superseded by and subject to the terms and conditions
of the Compensation Recovery Policy from and after the effective date thereof.


Other Information


11.    No Guarantee of Continued Service. Neither the action of BWXT in
establishing the Plan, nor any action taken by it, by the Committee or by your
employer, nor any provision of the Plan or this Agreement shall be construed as
conferring upon you the right to be retained in the employ of BWXT or any of its
subsidiaries or affiliates.


12.    Adjustments. The Performance RSUs evidenced by this Agreement are subject
to adjustment as provided in Sections 4.3 and 15.2 of the Plan.


13.    Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code. This Agreement and the Plan shall be administered in a manner
consistent with this intent, and any provision that would cause this Agreement
or the Plan to fail to satisfy Section 409A of the Code shall have no force or
effect until amended to comply with Section 409A of the Code (which amendment
may be retroactive to the extent permitted by Section 409A of the Code and may
be made by BWXT without your consent). Any reference in this Agreement to
Section 409A of the Code will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.


14.    Electronic Delivery. BWXT may, in its sole discretion, deliver any
documents related to the Performance RSUs and your participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, agree to
participate in the Plan through an on-line or electronic system established and
maintained by BWXT or another third party designated by BWXT.


15.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be





--------------------------------------------------------------------------------





separable from the other provisions hereof, and the remaining provisions hereof
shall continue to be valid and fully enforceable.


16.    Successors and Assigns. Without limiting Section 8 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of the Company.
 
17.    Acknowledgement. You acknowledge that you (a) have received a copy of the
Plan, (b) have had an opportunity to review the terms of this Agreement and the
Plan, (c) understand the terms and conditions of this Agreement and the Plan and
(d) agree to such terms and conditions.


18.    Country-Specific Special Terms and Conditions. Notwithstanding any
provisions in this Agreement, the Performance RSUs shall also be subject to the
special terms and conditions set forth in Appendix A to this Agreement for your
country of residence. Moreover, if you relocate to one of the countries included
on Appendix A, the special terms and conditions for such country will apply to
you, to the extent BWXT determines that the application of such terms and
conditions are necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. Appendix A constitutes part of this
Agreement.


19.    Notice to Governmental Authority. Notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement prevents you from
providing, without prior notice to BWXT, information to governmental authorities
regarding possible legal violations or otherwise testifying or participating in
any investigation or proceeding by any governmental authorities regarding
possible legal violations, and for purpose of clarity you are not prohibited
from providing information voluntarily to the Securities and Exchange Commission
pursuant to Section 21F of the 1934 Act.













--------------------------------------------------------------------------------





Schedule 1


Calculating ROIC and EPS


Except as otherwise described below, the component values used to calculate ROIC
and EPS will be determined in accordance with U.S. generally accepted accounting
principles excluding (1) expenses associated with the acquisition or disposition
of any asset, (2) expenses associated with company restructuring activity, (3)
any pension accounting mark-to-market losses, (4) acquisition related
amortization resulting from an acquisition that occurs during the Performance
Period, (5) losses from divestitures, (6) impairments of tangible and intangible
assets, (7) losses in respect of legal proceedings and dispute resolutions, and
(8) losses from tax valuation allowances. The performance goals or the component
values will also be adjusted to reflect the negative effects from applicable
changes in accounting standards / policies or tax regulations after the date of
this meeting. No adjustment herein shall limit any discretion provided by the
Plan to increase or reduce the amount of a Participant’s Final Award as computed
hereunder.


Return on Invested Capital (ROIC)


The vested percentage applicable to ROIC will be determined based on BWXT’s
average annual ROIC (as calculated below) (“Average ROIC”) for the Performance
Period in accordance with the following schedule:




Average ROIC        ROIC Vested Percentage


xx.x%             50%
xx.x%             100%
xx.x%             200%


Vested percentages between the amounts shown will be calculated by linear
interpolation. The vested percentage applicable to ROIC will be 0% if the
Average ROIC for the Performance Period is below xx.x%. In no event will the
vested percentage applicable to ROIC be greater than 200%.


ROIC will be calculated quarterly and the ROIC for any calendar year during the
Performance Period will equal the sum of the four applicable quarterly ROIC
calculations. Average ROIC will equal the sum of the three annual ROIC
calculations during the Performance Period divided by three.


For purposes of this Agreement, the term “ROIC” is a ratio measure of BWXT’s net
income in relation to BWXT’s invested capital, using the formula set forth
below. For purposes of determining ROIC, net income is pre-tax income less tax
expense calculated in accordance with U.S. generally accepted accounting
principles. Invested capital is BWXT’s total assets less current liabilities.
Current liabilities include any liabilities that are due within one calendar
year and will be defined based on BWXT’s consolidated balance sheet applicable
to the applicable period.


Net Income
=
Pre-tax Income - Tax Expense
Invested Capital
Total Assets - Current Liabilities






--------------------------------------------------------------------------------





Diluted Earnings Per Share (EPS)


The vested percentage applicable to EPS will be determined based on BWXT’s
cumulative EPS (as calculated below) (“Cumulative EPS”) for the Performance
Period in accordance with the following schedule:


Cumulative EPS        EPS Vested Percentage


$xx.x             50%
$xx.x                 100%
$xx.x                 200%


Vested percentages between the amounts shown will be calculated by linear
interpolation. The vested percentage applicable to EPS will be 0% if the
Cumulative EPS for the Performance Period is below $xx.x. In no event will the
vested percentage applicable to EPS be greater than 200%.


EPS will be calculated for each calendar year during the Performance Period and
Cumulative EPS for the Performance Period will equal the sum of the three
applicable annual EPS calculations.


For purposes of this Agreement, the term “EPS” means BWXT’s net income
attributable to stockholders of common stock for the applicable period divided
by BWXT’s weighted average diluted shares outstanding for the applicable period.
For purposes of determining EPS, net income attributable to stockholders of
common stock is defined as “Net Income Attributable to BWX Technologies, Inc.”
on BWXT’s Consolidated Statement of Income. Diluted shares outstanding will
include all basic shares outstanding and any other dilutive securities for the
period. If any securities are dilutive, the impact on the number of outstanding
shares will be included in the denominator and the related income statement
impact of the security will be removed from the numerator.


Diluted EPS
=
Net Income to Common Shareholders + Net Income Impact of Dilutive Securities
WACSO assuming all Dilutive Securities are converted to Common Stock



WACSO represents weighted average common stock outstanding.











--------------------------------------------------------------------------------





APPENDIX A
COUNTRY-SPECIFIC SPECIAL TERMS AND CONDITIONS


This Appendix A, which is part of the BWXT 2019 Performance Restricted Stock
Units Grant Agreement (the “Agreement”), contains additional terms and
conditions of the Agreement that will apply to you if you reside in one of the
countries listed below. It also includes information about certain other issues
of which you should be aware with respect to your participation in the Plan.
Such information is based on securities, exchange control, and other laws in
effect in the respective countries as of February 2019. Capitalized terms used
but not defined herein shall have the same meanings assigned to them in the Plan
and/or the Agreement. By accepting the Performance RSUs, you agree to be bound
by the terms and conditions contained in the paragraphs below in addition to the
terms of the Plan, the Agreement, and the terms of any other document that may
apply to you and your Performance RSUs.


In addition, the information contained herein is general in nature and may not
apply to your particular situation, and BWXT is not in a position to assure you
of a particular result. Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transferred employment after the Performance
RSUs were granted to you, or are considered a resident of another country for
local law purposes, the information contained herein may not apply.




COUNTRIES COVERED BY THIS APPENDIX A:
Canada.


---------------------------------------------------------------------------------------------------------------------


CANADA


Terms and Conditions


1.
Nature of Grant. In accepting the grant of Performance RSUs, you acknowledge
that:



·
the Plan is established voluntarily by BWXT, is discretionary in nature and may
be modified, amended, suspended or terminated by BWXT at any time;

·
the grant of the Performance RSUs is voluntary and occasional and does not
create any contractual or other right to receive future grants of Performance
RSUs, or benefits in lieu of Performance RSUs, even if Performance RSUs have
been granted repeatedly in the past;

·
all decisions with respect to future Performance RSUs grants, if any, will be at
the sole discretion of BWXT;

·
you are voluntarily participating in the Plan;

·
the Performance RSUs and the Shares subject to the Performance RSUs are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to BWXT or the Employer, and which is outside the
scope of your employment contract, if any;

·
the Performance RSUs and the Shares subject to the Performance RSUs are not
intended to replace any pension rights or compensation;






--------------------------------------------------------------------------------





·
the Performance RSUs and the Shares subject to the Performance RSUs are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for
BWXT, the Employer, or any Subsidiary;

·
the Performance RSUs and your participation in the Plan will not be interpreted
to form an employment contract or relationship with BWXT or any Subsidiary;

·
the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

·
in consideration of the grant of the Performance RSUs, no claim or entitlement
to compensation or damages shall arise from forfeiture of the Performance RSUs
resulting from termination of your service with BWXT or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and you
irrevocably release BWXT and the Employer from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, you shall be deemed irrevocably to have
waive any entitlement to pursue such claim;

·
in the event of termination of your service with BWXT (whether or not in breach
of local labor laws), your right to vest in the Performance RSUs under the Plan,
if any, will terminate effective as of the date that you are no longer actively
providing services and will not be extended by any notice period mandated under
local law (e.g., active service would not include a period of “garden leave” or
similar period pursuant to local law); you hereby waive and release any claims
you may have against BWXT, its subsidiaries, affiliates, employees, officers and
directors for the termination of any such right to vest during such notice
period; the Board/Committee shall have the exclusive discretion to determine
when you are no longer actively providing services for purposes of the
Performance RSUs; notwithstanding the foregoing, if your service terminates due
to certain termination events as described in this Agreement, the Performance
RSUs will be fully vested as of the date of death; and

·
the Performance RSUs and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.



2.
Data Privacy. You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this Agreement and any other award materials by and among, as
applicable, the Employer, BWXT, and its Subsidiaries for the exclusive purpose
of implementing, administering and managing your participation in the Plan.



You understand that BWXT and the Employer may hold certain personal information
about you, including but not limited to, your name, home address, email address
and telephone number, date of birth, social insurance number, passport number or
other identification number, salary, nationality, job title, any Shares or
directorships held in BWXT, details of all awards or any other entitlement to
Shares granted, canceled, purchased, exercised, vested, unvested or outstanding
in your favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).


You understand that Data will be transferred to any third parties assisting BWXT
with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than your country. You





--------------------------------------------------------------------------------





understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize BWXT and any other possible recipients which may
assist BWXT (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.


3.
Settlement of Performance RSUs. Section 5 of the Agreement (the “Settlement of
Performance RSUs” provision) is hereby amended in its entirety to read as
follows:



“Settlement of Performance RSUs. You (or your beneficiary, if applicable) will
receive one Share for each Performance RSU that vests under this Agreement. Such
Shares shall be distributed to you as soon as administratively practicable after
the Performance RSUs vest, but in no event later than March 15 following the end
of the calendar year in which the Performance RSUs vest or, if earlier, at the
latest by December 31 of the third year following the end of the year in which
the Date of Grant occurred.


4.    Language Consent. The following provision will apply to residents of
Quebec:
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices, and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à
la présente convention.


5.
Dividend Equivalents Settled in Shares Only. Notwithstanding anything to the
contrary in the Plan and/or this Agreement, any vested dividend equivalents will
be settled in Shares.



6.
Performance RSUs Settled in Shares Only. Notwithstanding anything to the
contrary in the Plan and/or this Agreement, any Performance RSUs granted to you
shall be paid in Shares only and do not provide any right to receive a cash
payment.



7.
Form of Payment. Due to legal restrictions in Canada and notwithstanding any
language to the contrary in the Plan, you are prohibited from surrendering
Shares that you already own or from attesting to the ownership of Shares to pay
any tax withholding in connection with Performance RSUs granted to you.







Notifications







--------------------------------------------------------------------------------





1.
Additional Restrictions on Resale. In addition to the restrictions on resale and
transfer noted in Plan materials, securities purchased under the Plan may be
subject to certain restrictions on resale imposed by Canadian provincial
securities laws. You are encouraged to seek legal advice prior to any resale of
such securities. In general, participants resident in Canada may resell their
securities in transactions carried out on exchanges outside of Canada and, in
particular, you are generally permitted to sell Shares acquired pursuant to the
Plan through the designated broker appointed under the Plan, if any, provided
that BWXT is a foreign issuer that is not public in Canada and the sale of the
Shares acquired pursuant to the Plan takes place: (i) through an exchange, or a
market, outside of Canada on the distribution date; or (ii) to a person or
company outside of Canada. For purposes hereof, a foreign issuer is an issuer
that: (a) is not incorporated or existing pursuant to the laws of Canada or any
jurisdiction of Canada; (b) does not have its head office in Canada; and (c)
does not have a majority of its executive officers or directors ordinarily
resident in Canada.



2.
Tax Reporting. The Tax Act and the regulations thereunder require a Canadian
resident individual (among others) to file an information return disclosing
prescribed information where, at any time in a tax year, the total cost amount
of such individual’s “specified foreign property” (which includes shares,
options, restricted stock units, and performance-based restricted stock units)
exceeds Cdn.$100,000. You should consult your own tax advisor regarding this
reporting requirement.






